Exhibit 10.1

The Company leases its headquarters space under that certain Lease Agreement
dated as of January 1, 2006, by and between CROWN Cork & Seal USA, Inc., as
Lessor, and Constar, Inc., as Lessee (the “Lease”). The Lease was filed as
Exhibit 10.1 to a Report on Form 8-K filed on April 6, 2006. The Lease has been
amended by oral agreement to increase the amount of rented space. The monthly
rent for the additional space is $2,223. This is in addition to the $1,872
increase reported in the Company’s Quarterly Report on Form 10-Q for the quarter
ended June 30, 2006.